                                                       IT IS ORDERED

                                                      Date Entered on Docket: October 22, 2019




                                                       ________________________________
                                                       The Honorable David T. Thuma
                                                       United States Bankruptcy Judge
______________________________________________________________________

                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW MEXICO

     IN RE:

            Karen Strickholm,

                    Debtor.                            Case No. 19-11773-tl7


                  DEFAULT ORDER GRANTING RELIEF FROM STAY AND
                      ABANDONMENT OF PROPERTY LOCATED AT
                         720 Mesilla Rd, Santa Fe, NM 87501-0000

            This matter came before the Court on the Motion for Relief from Stay and

     Abandonment of Property filed on September 09, 2019, Docket No. 18 (the “Motion”),

     by JPMorgan Chase Bank, National Association (“Movant”). The Court, having reviewed

     the record and the Motion, and being otherwise sufficiently informed, FINDS:

            (a)     On September 09, 2019, Movant served the Motion and notice of the

     Motion (the “Notice”) on counsel of record for Debtor, Karen Strickholm, and the case

     Trustee, Clarke C. Coll, (the “Trustee”) by use of the Court’s case management and

     electronic filing system for the transmission of notices, as authorized by Fed.R.Civ.P.



                                                                             File No. NM-19-156924
                                                                         Order, Case No. 19-11773-tl7
   Case 19-11773-t7     Doc 26    Filed 10/22/19     Entered 10/22/19 14:59:08 Page 1 of 5
  5(b)(3) and NM LBR 9036-1, and on the Debtor and US Trustee by United States first

  class mail, in accordance with Bankruptcy Rules 7004 and 9014;

          (b)    The Motion relates to the following property legally described as:




                 and commonly known as: 720 Mesilla Rd, Santa Fe, NM 87501-0000;

          (c)    The Notice specified an objection deadline of 21 days from the date of

  service of the Notice, to which three days was added under Bankruptcy Rule 9006(f);

          (d)    The Notice was sufficient in form and content;

          (e)    The objection deadline expired on October 03, 2019;

          (f)    As of October 17, 2019, no objections to the Motion have been filed;

          (g)    The Motion is well taken and should be granted as provided herein; and

          (h)    By submitting this Order to the Court for entry, the undersigned counsel

  for Movant certifies under penalty of perjury that on October 17, 2019, McCarthy &

  Holthus, LLP searched the data banks of the Department of Defense Manpower Data

  Center (“DMDC”) and found that the DMDC does not possess any information indicating

  that the Debtor is currently on active military duty of the United States.

          IT IS THEREFORE ORDERED:

          1.     Pursuant to 11 U.S.C. §362(d), Movant and any and all holders of liens

  against the Property, of any lien priority, are hereby granted relief from the automatic

  stay:

          (a)    To enforce their rights in the Property, including foreclosure of liens and a

  foreclosure sale, under the terms of any prepetition notes, mortgages, security


                                                                              File No. NM-19-156924
                                                                          Order, Case No. 19-11773-tl7
Case 19-11773-t7      Doc 26      Filed 10/22/19     Entered 10/22/19 14:59:08 Page 2 of 5
  agreements, and/or other agreements to which Debtor is a party, to the extent permitted

  by applicable non-bankruptcy law, such as by commencing or proceeding with

  appropriate action against the Debtor or the Property, or both, in any court of competent

  jurisdiction; and

            (b)   To exercise any other right or remedy available to them under law or

  equity with respect to the Property.

            2.    The Property is hereby abandoned pursuant to 11 U.S.C. §554 and is no

  longer property of the estate. Creditor shall not be required to name the Trustee as a

  defendant in any action involving the Property or otherwise give the Trustee further

  notice.

            3.    The automatic stay is not modified to permit any act to collect any

  deficiency or other obligation as a personal liability of the Debtor, although the Debtor

  can be named as a defendant in litigation to obtain an In Rem Judgment if Debtor is

  granted a discharge, or to foreclose the Property in accordance with applicable non-

  bankruptcy law. Nothing contained herein shall preclude Creditor or and any and all

  holders of liens against the Property, from proceeding against the Debtor personally, to

  collect amounts due, if Debtor's discharge is denied or if Debtor's bankruptcy is

  dismissed.

            4.    This Order shall continue in full force and effect if this case converted to a

  case under another chapter of the Bankruptcy Code.

            5.    This Order is effective and enforceable upon entry. The 14-day stay

  requirement of Fed.R.Bankr.P. 4001(a)(3) is waived.




                                                                               File No. NM-19-156924
                                                                           Order, Case No. 19-11773-tl7
Case 19-11773-t7       Doc 26     Filed 10/22/19     Entered 10/22/19 14:59:08 Page 3 of 5
         6.      Movant is further granted relief from the stay to engage in loan

  modification discussions or negotiations or other settlement discussions with the Debtor

  and to enter into a loan modification with the Debtor.

         7.      Creditor moves the Court for an Order terminating the pending automatic

  stay to allow Creditor to send to any party or parties protected by the automatic stay any

  and all notices required by applicable state and/or federal law or regulation. Creditor

  further moves the Court to terminate the automatic stay to allow Creditor to take such

  actions with respect to the Property as are provided for under applicable non- bankruptcy

  law, including but not limited to, informing Debtor(s) of any loan modification, short

  sale, or other loss mitigation options.

                                   ###END OF ORDER###

  RESPECTFULLY SUBMITTED BY:


  /s/ Katherine L. McCarthy
  McCarthy & Holthus, LLP
  Katherine L. McCarthy, Esq.
  Attorneys for Movant,
  6501 Eagle Rock NE, Suite A-3
  Albuquerque, NM 87113
  (505) 219-4900
  /s/ submitted electronically 10/17/2019
  kamccarthy@mccarthyholthus.com




  COPIES TO:

  DEBTOR
  Karen Strickholm
  514 Kopra St.
  Truth Or Consequence, NM 87901




                                                                            File No. NM-19-156924
                                                                        Order, Case No. 19-11773-tl7
Case 19-11773-t7       Doc 26     Filed 10/22/19    Entered 10/22/19 14:59:08 Page 4 of 5
  DEBTOR(S) COUNSEL
  Ronald E Holmes
  rholmes@davismiles.com


  CASE TRUSTEE
  Clarke C. Coll
  clarkecoll@gmail.com

  US TRUSTEE
  PO Box 608
  Albuquerque, NM 87103-0608




                                                                  File No. NM-19-156924
                                                              Order, Case No. 19-11773-tl7
Case 19-11773-t7   Doc 26   Filed 10/22/19   Entered 10/22/19 14:59:08 Page 5 of 5
